USCA4 Appeal: 19-2338    Doc: 24         Filed: 10/05/2020      Pg: 1 of 1

                         Supreme Court of the United States
                                Office of the Clerk
                            Washington, DC 20543-0001
                                                                             Scott S. Harris
                                                                             Clerk of the Court
                                                                             (202) 479-3011
                                           October 5, 2020


           Clerk
           United States Court of Appeals for the Fourth
           Circuit
           1100 East Main Street
           Room 501
           Richmond, VA 23219


                 Re: Brian David Hill
                     v. United States District Court for the Middle District of North
                     Carolina
                     No. 19-8684
                     (Your No. 19-2338)


           Dear Clerk:

                 The Court today entered the following order in the above-entitled case:

                 The petition for a writ of certiorari is denied.



                                                   Sincerely,




                                                   Scott S. Harris, Clerk




               Case 1:13-cr-00435-TDS Document 256 Filed 10/05/20 Page 1 of 1
